Citation Nr: 1538433	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  12-28 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for the purpose of establishing eligibility for VA death benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter (the deceased Veteran's stepdaughter)



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 5, 1947, to April 4, 1950, April 21, 1950, to March 31, 1958, and September 23, 1968, to June 28, 1969.  He died in June 2009.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2015, the appellant and her daughter testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the appellant's claim.  

This claim is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if additional action is required on her part.  



REMAND

VA death benefits, including death pension, death compensation, and Dependency and Indemnity Compensation, are payable to a Veteran's surviving spouse under certain circumstances.  38 U.S.C.A. §§ 1310, 1541(a) (West 2014).  

"Marriage" means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c) (West 2014); 38 C.F.R. § 
3.1(j) (2015).  

The state of Oklahoma, where the Veteran and the appellant resided, recognizes common law marriages.  Oklahoma case law has established that a party asserting a common law marriage must prove the following elements: (1) an actual and mutual agreement between the spouses to be husband and wife; (2) a permanent relationship; (3) an exclusive relationship, proved by cohabitation as man and wife; (4) and the parties to the marriage must hold themselves out publically as husband and wife.  See Estate of Stinchcomb v. Stinchcomb, 674 P.2d 26, 28-29 (Okla. 1983).  Additionally, the party that asserts a common law marriage must prove the elements and the common law marriage must be established by clear and convincing evidence.  Id.  

In jurisdictions where marriages other than by ceremony are recognized, the marriage may be established by the affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as a result of the relationship.  This evidence should be supplemented by affidavits or certified statements from two or more persons who know as a result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as husband and wife and whether they were generally accepted as such in the communities in which they lived.  38 C.F.R. § 3.205(a)(6) (2015).  

The evidence reflects that the appellant and the Veteran were married in 1977 and divorced in 1999.  The appellant testified before the Board that after she and the Veteran divorced, he moved back in with her shortly thereafter and they lived together continuously until his death in 2009.  She said that they held themselves out to be husband and wife to the general public.  She also said that she received Social Security benefits as she was recognized as the Veteran's common law wife.  

The record does not contain any information from the Social Security Administration (SSA) confirming her receipt of benefits or the evidence used to make such a determination.  

The Board also finds that it would be helpful to review VA inpatient and outpatient records to determine whether the Veteran considered himself to be married to the appellant, as well as records of treatment at Tinker Air Force Base and his terminal hospitalization.

Further, the record contains some information that the appellant was receiving death benefits based upon another veteran's service.  The appellant has denied the receipt of such benefits or that she knew this veteran.  While the record was held open following the May 2015 Board hearing so that this matter could be clarified, no such information was submitted.

Finally, it does not appear that the appellant has been provided with the elements necessary to prove a common law marriage in Oklahoma.  This information should be sent to her.

Accordingly, this case is REMANDED for the following:

1.  The appellant should be provided the definition of a common law marriage in Oklahoma.

2.  The AOJ should contact the SSA and request verification of the appellant's receipt of SSA death benefits based upon her marriage to the Veteran, as well as records relied upon in making such determination.

3.  Copies of complete inpatient and outpatient treatment records, including  physician and nursing notes, both VA and non-VA, covering the period from 1999 until the Veteran's death in June 2009, should be obtained.  This should specifically include the records from Tinker Air Force Base and the Veteran's period of terminal hospitalization.

4.  The AOJ should document for the record whether the appellant is receiving death benefits based upon the military service of another person, M.P.S., who died in December 1989.  This should include information pertaining to the source of this information, as reported in the claims folder, and whether subsequent action has confirmed such benefits.

5.  Following completion of the above, the claim should be readjudicated.  If the decision remains denied, the appellant and her representative should be provided a supplemental statement of the case and provided the opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

Department of Veterans Affairs


